Exhibit 10.54
[Triad Guaranty Inc. Letterhead]
July 17, 2008
CONFIDENTIAL
Mr. Mark K. Tonnesen
4620 Cherry Hill Lane
Winston-Salem, NC 27104

  Re:   Amended and Restated Employment Agreement dated April 23, 2008 (the
“Agreement”)

Dear Mark:
     The purpose of this letter is to confirm your understanding with Triad
Guaranty Inc. (the “Company”) regarding your proposed retirement from the
Company. Our agreement is as follows:

  1.   In accordance with Section 7(e) of the Agreement, you and the Company
agree that you will retire from the Company as of the close of business on
August 15, 2008, which shall be considered the “Termination Date” for all
purposes of the Agreement.     2.   You will resign your position as President
and Chief Executive Officer and as a director of the Company effective as of the
close of business on July 18, 2008. In addition, you agree that this letter
constitutes evidence of your resignation as an officer and member of the Board
of Directors of any subsidiary of the Company on which you are now serving, with
such resignations to be effective for each subsidiary as of dates between
July 18, 2008 and August 15, 2008 that you select (in consultation with the
Company’s General Counsel) based on administrative convenience and other
interests of the Company.     3.   Between July 18, 2008 and August 15, 2008,
you will work with me and the Company’s management team to facilitate transition
matters and to assist the Company in its ongoing business matters.     4.  
Except as set forth in this letter, the terms of the Agreement remain in full
force and effect and you will be entitled to receive all payments contemplated
by the Agreement to be made thereunder upon your “Retirement” from the Company.

     On behalf of the entire Board of Directors, I would like to personally
thank you for your contributions to the Company. If the foregoing correctly sets
forth our understanding, please indicate by signing below.
Very truly yours,
/s/ William T. Ratliff, III
William T. Ratliff, III
Chairman of the Board
Accepted and Agreed:
/s/ Mark K. Tonnesen          
Mark K. Tonnesen

